Citation Nr: 1633245	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-41 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent for degenerative arthritis of the lumbar spine, status post diskectomy (low back disability) prior to February 2, 2016, and to a disability rating greater than 40 percent from February 2, 2016, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy during Peacetime and during the Gulf War Era from July 1987 to March 2009. 

This case comes before the Board of Veterans' Appeals (Board ) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for degenerative arthritis of the lumbar spine with an initial evaluation of noncompensable, effective April 1, 2009.

An October 2012 rating decision increased the evaluation of the Veteran's degenerative arthritis of the lumbar spine from noncompensable to 10 percent, effective April 1, 2009.  A March 2016 rating decision increased the evaluation of the Veteran's degenerative arthritis of the lumbar spine from 10 percent to 40 percent, effective February 2, 2016.  As the Veteran has not indicated that he is satisfied with the current rating for this condition, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran did not appear for a requested hearing before the Board scheduled to be held on July 30, 2015.  The claim file includes a July 10, 2015 letter to the Veteran's correct address notifying him of the date, time, and location of the hearing.  Thus, the Board presumes that he received timely notification of the hearing.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014).  As the Veteran has not provided a reason for his failure to appear or requested that the hearing be rescheduled, the Board finds that the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In December 2015, the Board remanded the case for further development.  As that development has been completed, the case now returns for appellate review.


FINDINGS OF FACT

1. Prior to February 2, 2016, the Veteran's low back disability was manifested by pain and limited range of motion of the thoracolumbar spine with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees. 

2. As of February 2, 2016, the Veteran's low back disability was manifested by pain and limited range of motion of the thoracolumbar spine with forward flexion to 30 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees. 


CONCLUSIONS OF LAW

1. Prior to February 2, 2016, the criteria for a rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2. As of February 2, 2016, the criteria for a rating in excess of 40 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Since this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and available private treatment records.  The RO attempted to retrieve the Veteran's VA treatment records; however, a March 2016 Report of General Information indicates that there are no outstanding medical records of the Veteran from the Winston-Salem VA Medical Center since April 2009.

The RO also provided the Veteran with an appropriate VA examination in February 2016.  As the issue at hand concerns whether the criteria for a higher rating have been satisfied prior to and as of February 2, 2016, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 


II.  Procedural Due Process

As noted above, the Veteran was afforded an appropriate VA examination in February 2016.  The RO obtained the Veteran's private medical records from the Wilmington Health Associates (July 2012 and August 2012) and Porter's Neck Family Medicine (April 2012 and July 2012).  As stated above, the RO also attempted to obtain any outstanding treatment records from the Winston-Salem VA Medical Center dated since April 2009.  Thus, the Board is satisfied that the agency of original jurisdiction (AOJ) has substantially complied with the Board's December 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

III.  Analysis

Prior to February 2, 2016

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected degenerative arthritis of the lumbar spine prior to February 2, 2016.  For the following reasons, the Board finds that entitlement to a rating greater than 10 percent prior February 2, 2016 for the Veteran's degenerative arthritis of the lumbar spine is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(2015); see generally, 38 C.F.R. § Part 4 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2015). Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Since the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in evaluation based on the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015). 

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  See 38 C.F.R. § 4.45 (2015). 

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on additional functional loss as a result of the above factors, including on repeated use and during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the Diagnostic Code's (DC's) applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). The evaluation of intervertebral disc syndrome is discussed below.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2015).  Under the General Rating Formula:

A 10 percent rating is assigned for: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned for:

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned for:

Unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for:

Unfavorable ankylosis of the entire spine is demonstrated.  Id. 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  See 68 Fed. Reg. 51, 454- 51,455 (August 27, 2003) (Supplementary Information). 

Under DC 5243, intervertebral disc syndrome (IVDS), pre-operatively or post-operatively, is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Note (6) (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1) (2015). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted:

If incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 

A 20 percent evaluation is warranted if;

Incapacitating episodes have a total duration of at least two weeks but less than four weeks; 

A 40 percent rating is warranted if;

The total duration is at least four weeks but less than six weeks; and 

A 60 percent rating is warranted if;

The total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243) (2015). 

Turning first to the medical evidence of record, the Veteran's service treatment records show that he was diagnosed in November 2007 with left L5-S1 disc herniation with S1 nerve root compression of his lumbar spine.  His service treatment records also indicate that he underwent surgery in November 2007 for his lumbar spine condition.  

His January 2008 service treatment records show that upon follow-up to his lumbar spine surgery, the Veteran was doing well and had no complaints or concerns.  The examiner noted that the Veteran's radiculopathy was completely resolved and that his back pain was minimal.  The Veteran reported soreness or tightness towards the end of the day but nothing that limited his activities.  

A December 2008 VA contract examination report from Prime Care of NW Florida (based on an October 2008 examination), indicates that the Veteran reported his November 2007 diagnosis of a lumbar herniated disk.  The Veteran also reported stiffness in his spine, with no numbness and no loss of bladder or bowel control.  He reported localized aching pain in his lower back (pain level of 4 on scale of 1 to 10) occurring 3 times a day for 5 hours each time.  He also reported that he could function without medication and that his condition had not resulted in any incapacitation.  He reported that his functional impairments were that he could not run, sit, or stand for long periods and could not work in a bent position.  

Upon examination of his thoracolumbar spine, the Veteran's range of motion was as follows: Flexion, 90 degrees; extension, 30 degrees; right lateral flexion, 30 degrees; left lateral flexion, 30 degrees; right rotation, 30 degrees; and left rotation, 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, with subjective factors of pain and objective factors of x-ray findings, service medical records, and a well-healed scar on examination.  Inspection of the spine revealed normal head position with symmetry in appearance.  The examiner noted symmetry of spinal motion with normal curves of the spine, and he also noted that there were no signs of Intervertebral Disc Syndrome with chronic and permanent nerve root involvement. 

An April 2012 private medical record from Porter's Neck Family Medicine (PNFM) shows that the Veteran reported acute lumbar back pain from a recent injury (within 5 days) at his home while lifting and bending.  The examiner noted that the Veteran reported symptoms of pain, muscle spasm, and decreased range of motion.  The Veteran also reported that he was employed at Camp Lejeune in maintenance.  Upon examination, the examiner noted the Veteran's spine movements as painful and his flexion restricted.  However, the examiner did not indicate to what degree the Veteran's flexion was restricted.

A July 2012 private medical record from PNFM shows that the Veteran reported a history of chronic back pain stemming from his (November 2007) discectomy.  The Veteran also reported that he was lifting a compressor the previous week when his back pain worsened.  Upon examination, the examiner noted tenderness to palpation over the midline of the Veteran's lumbar spine and his lumbar spine paraspinal muscles.  The examiner also noted limited range of motion, i.e., forward flexion, extension, lateral bending and rotation of the lumbar spine.  However, the examiner did not indicate to what degree the Veteran's range of motion was limited.

A July 2012 private medical record from Wilmington Health Associates (WHA) indicated that the Veteran was diagnosed with left L5-S1 extruded disc herniation impinging upon left S1 nerve root and thecal sac.  An August 2012 private medical record from WHA shows that the Veteran underwent a left L5-S1 hemi-laminectomy with re-exploration and microdiskectomy with excision of free fragment, to repair his recurrent left L5, S1 disk herniation with resultant radiculopathy, with large free fragment.

Turning to the lay evidence of record, in his May 2009 Notice of Disagreement (NOD), the Veteran reported that his lifestyle had limitations due to his back condition and surgery.  He reported that he has some functional impairment, restriction of activities, and limitation that is caused by pain.  He also stated that the (October 2008) examination did not reflect the effects of his condition after being active for an extended period of time.  He reported that he is unable to run, lift heavy objects (to include his son), bend over, and at times, unable to lift himself out of bed.  He also reported being unable to sit or stand for long periods of time, and that the symptoms he has show disabling residuals of the surgery due to his inability to function at the same rate that he did before the disability.  He also reported experiencing tenderness, spasms, pain, and limitation of motion on a daily basis.

In his September 2010 Appeal (VA Form 9), the Veteran cited the left L5-S1 micro discectomy that he underwent in November 2007.  He also cited the October 2008 examination that showed his above-described range of motion.  He also reported that if weight was added, his range of motion was dramatically reduced.  He reported that he has to guard his back when he walks, sneezes, gags, or picks up his son. 

In an August 2015 Brief, the Veteran's representative incorporated by reference, the Veteran's arguments from his May 2009 NOD and his September 2010 Appeal.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  See Gonzales, 218 F.3d at 1380-81.

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2) (2015); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  

The competency of evidence differs from the weight and credibility assigned to the evidence.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony).

The Board finds the objective medical evidence of record to have more probative value and weight than the Veteran's subjective lay statements, although the Board has acknowledges and had considered such lay evidence in its decision.  The objective medical evidence of record, however, shows that the Veteran had normal to limited range of motion of his lumbar spine prior to February 2, 2016.  See 38 C.F.R. § 4.71a (Note (2) (2015).  His October 2008 examination showed normal range of motion but some stiffness in his spine, with no numbness.  While he experienced some pain, he was able to function without medication and his condition did not incapacitate him.  His functional impairments were his inability to run, sit, or stand for prolonged periods of time or work in a bent position. 

The Veteran's April 2012 and July 2012 private medical records show limited range of motion, based on recent injuries caused by his lifting and bending.  His reported symptoms of pain, muscle spasm, and decreased range of motion led to him undergoing an August 2012 hemi-laminectomy to repair his recurrent left L5-S1 disk herniation.  However, those private medical records did not provide the degree of the Veteran's limited range of motion. 

With respect to the Veterans subjective lay evidence, he reported in his May 2009 NOD that the October 2008 examination did not reflect the effects of his condition after being active for an extended period of time.  Similarly, the Veteran reported in his September 2010 Appeal that if weight is added, his range of motion is dramatically reduced. 

However, while VA regulations do not assign disability a rating based on a Veteran's condition after being active for an extended period of time or after weight is added to the evaluative testing, the regulations do consider functional impairment due to pain, weakness, fatigability, or incoordination and a Veteran's functional ability with flare-ups or repeated use over a period of time.  In this case, the 2008 examiner found that the Veteran's joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Subsequently dated evidence does not address this issue during the time period in question prior to 2016.  Thus, since there is no competent and credible evidence in the record that the Veteran's range of motion is to the required degree (i.e., forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or that the combined range of motion of the thoracolumbar spine not greater than 120 degrees), or muscle spasms or guarding are severe enough to result in an abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis), a rating in excess of 10 percent disabling is not warranted.

The Board has also considered whether a higher or separate rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis.  In this regard, the October 2008 examiner diagnosed the Veteran with degenerative arthritis of the spine.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups. 

A higher rating is not available under DC 5003, as the Veteran's low back disability prior to February 2, 2016 is already rated as 10-percent disabling, which is the highest evaluation available under DC 5003.  Moreover, a separate rating under DC 5003 cannot be assigned, as this would result in compensating the Veteran twice for manifestations of the same disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015).  The Board also notes in the alternative that by its express terms, a rating is warranted for arthritis under DC 5003 only when limitation of motion is absent or not compensable under an appropriate diagnostic code, which is not the case here.  Therefore, a separate or higher rating is not available under 38 C.F.R. § 4.71, Diagnostic Code 5003 (2015).

From February 2, 2016

The Veteran also contends that he is entitled to a rating in excess of 40 percent for his service-connected degenerative arthritis of the spine as of February 2, 2016.  For the following reasons, the Board finds that entitlement to a rating greater than 40 percent as of February 2, 2016 for the Veteran's degenerative arthritis of the spine is not established.

Turning again to the medical evidence, the February 2016 VA examination reflects the Veteran's reporting flare-ups of the thoracolumbar spine (back) and functional loss or impairment (i.e., pain and difficulty with daily activities).  The Veteran also reported difficulty with lifting and carrying gear/equipment, standing and/or walking for prolonged periods, and bending over and sitting for prolonged periods. 

Upon examination, the Veteran's range of motion (ROM) was as follows: forward flexion to 30 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees.  The VA examiner noted that the Veteran's range of motion contributes to his functional loss, and noted pain on ROM testing for forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examiner also noted pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The VA examiner noted that the Veteran did not have ankylosis but did have IVDS of the thoracolumbar spine.  However, the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required prescribed bed rest in the past 12 months.  Thus, the Veteran is not subject to evaluation for IVDS.  See 38 C.F.R. § 4.71a, DC 5243 (2015).

The VA examiner also noted the Veteran muscle spasms (mild to moderate) of the thoracolumbar spine (back), which did not result in abnormal gait or abnormal spinal contour.  The examiner was unable to opine without mere speculation, as to the Veteran's pain, weakness, fatigability, or incoordination significantly limiting his functional ability with flare-ups or repeated use over a period of time.  See DeLuca, 8 Vet. App. 206-207; see also Mitchell, 25 Vet. App. at 43.  The VA examiner's stated rationale was that it is impossible to opine on these issues as the examination was performed in a clinical environment and not in the Veteran's typical work environment where he reports his symptoms are exacerbated. 

In a June 2016 Brief, the Veteran's representative again incorporated by reference, the Veteran's previous arguments and contentions. 

As stated above, the Board also finds the objective medical evidence of record to have more probative value and weight than the Veteran's subjective lay statements.  The objective medical evidence of record shows that the Veteran had limited range of motion of his lumbar spine as of February 2, 2016.

Specifically, the February 2016 VA examination showed the Veteran's range of motion, i.e., forward flexion of the thoracolumbar spine, to 30 degrees, which under the VA regulations, is 40 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2015).  As the VA examiner noted that the Veteran did not have ankylosis of the thoracolumbar spine, a higher rating is not warranted.  Id.  

In summary, the preponderance of the evidence weighs against a rating in excess of 40 percent for the Veteran's lumbar spine disability from February 2, 2016. Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied for the time period on appeal.  See Gilbert, 1 Vet. App. at 55.

Staged Rating

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms during the course of this appeal, the preponderance of the evidence shows that his low back disability has not met or approximated the criteria for higher ratings at any point during this period, for the reasons explained above.  Thus, additional staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

TDIU

As there is no evidence or assertion of unemployability related to the Veteran's low back disability, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Extraschedular Consideration

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Since the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  See Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015). 

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, referral for extraschedular consideration is not warranted.  The Veteran's low back disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including arthritis and disc disease, pain, spasms, and limited motion.  See 38 C.F.R. § 4.71a (2015), General Rating Formula (providing, in pertinent part, for ratings based on limited motion and spasms, irrespective of the presence of pain and whether or not it radiates), DC 5003 (arthritis); see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015) (addressing painful motion and functional limitations due to pain, fatigability, weakness, and incoordination, including on repetitive motion and due to flare-ups); DeLuca, 8 Vet. App. at 206-207.  His reported pain of the lower extremities has been awarded separate ratings for associated neurologic abnormalities under appropriate diagnostic codes, as provided for in the General Rating Formula. 

Although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, including the use of a back brace and reported difficulties with prolonged standing and lifting heavy objects, such functional impairment is nevertheless contemplated by 38 C.F.R. §§ 4.40, 4.45 (2015) and the General Rating Formula under 38 C.F.R. § 4.71a (2015).  Indeed, the criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.10 (2015) (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  

Further, the VA examiners and treating clinicians have not found the Veteran's low back disability to represent an exceptional or unusual disability picture.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."  Thus, the Veteran does not have symptoms or manifestations associated with his low back disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115. 

Accordingly, a comparison of the Veteran's low back disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization is moot.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As no other disabilities are on appeal, consideration of the combined effects of the Veteran's service-connected disabilities for extraschedular purposes is not warranted.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  Thus, the evaluation of this disability will not be referred for extraschedular consideration. 

In summary, the preponderance of the evidence weighs against higher evaluations for the Veteran's degenerative arthritis of the spine.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Prior to February 2, 2016, an increased evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

As of February 2, 2016, an increased evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


